DENY and Opinion Filed January 7, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01142-CV

          IN RE MINH T. NGUYEN AND THAO THIEN, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-04280-2020

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Myers
      In this original proceeding, relators seek a writ of injunction preventing

enforcement of the homeowners association’s prohibition against short-term rentals

pending resolution of their appeal from the final judgment declaring that the

prohibition is valid and enforceable. Also before the Court is relator’s motion to

enforce the supersedeas order, and, in the alternative, seek temporary relief that

would have the effect of preventing the homeowners association’s enforcement of

the prohibition against short-term rentals pending resolution of the original

proceeding and appeal. We deny the petition for writ of injunction, deny the motion

to enforce the supersedeas order, and deny the request for temporary relief.
       “Each court of appeals . . . may issue . . . all . . . writs necessary to enforce

the jurisdiction of the court.” TEX. GOV’T CODE § 22.221(a). A court of appeals does

not have “original jurisdiction to grant writs of injunction, except to protect its

jurisdiction over the subject matter of a pending appeal, or to prevent an unlawful

interference with the enforcement of its judgments and decrees.” In re Torres, No.

05-18-00774-CV, 2018 WL 4784580, at *1 (Tex. App.—Dallas Oct. 4, 2018, orig.

proceeding) (mem. op.) (quoting Ott v. Bell, 606 S.W.2d 955, 957 (Tex. App.—

Waco 1980, no writ)). “The threat of jurisdictional interference must be real; the writ

will not issue to prevent the mere possibility of interference.” In re Blackard, No.

05-16-00470-CV, 2016 WL 1756843, at *1 (Tex. App.—Dallas Apr. 29, 2016, orig.

proceeding) (mem. op.). Based on the record before us, we conclude that relators

have failed to demonstrate their entitlement to a writ of injunction.

      We also deny the motion to enforce the supersedeas order. After reviewing

the record, we conclude that superseding the final judgment does not have the effect

of granting injunctive relief to prevent the homeowners association from enforcing

its prohibition against short-term rentals. See In re 2999 TC Acquisitions, LLC, No.

05-20-00777-CV, 2020 WL 6696369 (Tex. App.—Dallas Nov. 13, 2020, orig.

proceeding) (mem. op.) (superseding denial of temporary injunction would not have

the effect of granting injunctive relief).

      Finally, we deny the request for temporary relief. Based on the record before

us, we conclude that relators have failed to show their entitlement to such relief.

                                             –2–
                /Lana Myers/
211142f.p05     LANA MYERS
                JUSTICE




              –3–